 


113 HR 2063 IH: To amend title 38, United States Code, to improve the health care provided to veterans of World War II at facilities of the Department of Veterans Affairs.
U.S. House of Representatives
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2063 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2013 
Mr. Bilirakis introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to improve the health care provided to veterans of World War II at facilities of the Department of Veterans Affairs. 
 
 
1.Provision of health care to veterans of World War IISection 1705(a)(6) of title 38, United States Code, is amended by striking the period at the end and inserting the following: and veterans not covered by paragraphs (1) through (5) who served during World War II..  
 
